EXHIBIT 10.5
AMENDMENT NO. 1 TO
GENERATIONS HOLDING, INC. 2008 STOCK PURCHASE AND OPTION PLAN
This Amendment No. 1 to the Generations Holding, Inc. 2008 Stock Purchase and
Option Plan (the “Plan”) by Ancestry.com Inc. (formerly known as Generations
Holding, Inc. and referred to herein as the “Company”) is effective February 10,
2011.
W I T N E S S E T H:
WHEREAS, the Company previously adopted the Plan for the benefit of eligible
service providers;
WHEREAS, pursuant to Section 12 of the Plan, the Company’s Board of Directors
(the “Board”) may amend the Plan at any time;
WHEREAS, the Company desires to amend the Plan to clarify that the Compensation
Committee of the Board, as the administrator of the Plan, has the authority to
adjust, modify and amend the terms of outstanding Options (as defined in the
Plan) and any other awards granted under the Plan, including, but not limited
to, the ability to accelerate vesting and/or exercisability of outstanding
Options and any other awards granted under the Plan; and
WHEREAS, the Board has approved of this Amendment No. 1 to the Plan.
NOW, THEREFORE, effective February 10, 2011, the Plan is hereby amended as
follows:
1. Section 1 of the Plan is hereby amended by adding the following new sentence
to the end thereof:
“In the event a provision in an agreement evidencing an Option or any other
award granted under the Plan is inconsistent or conflicts with the provisions of
the Plan, the provisions of the Plan will govern and prevail.”
2. The first paragraph of Section 5 of the Plan is hereby amended by adding the
following new clause (f) thereto immediately following clause (e) and
designating the existing clause (f) as a new clause (g):
“, (f) to adjust, modify or amend Options or any other awards granted under the
Plan in any manner (subject to the applicable Participant’s written consent with
respect to any adjustment, modification or amendment that has a material adverse
effect on the Participant),”
[Signature Page to Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Amendment No. 1 to the Plan as of the day and year set forth above.

            ANCESTRY.COM INC.
      By:   /s/ William C. Stern         William C. Stern        Title:  
General Counsel   

 

 